Citation Nr: 1226447	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-17 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from September 8, 2003 through May 31, 2006, and from March 1, 2009 through July 31, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issue of entitlement to a TDIU was previously remanded by the Board in 
May 2011 for further procedural development of providing proper notice of what was needed to substantiate a claim for a TDIU and adjudicating the claim of entitlement to a TDIU.  This was accomplished, and the claim was readjudicated in an April 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

For the period from June 1, 2006 through February 28, 2009, the Veteran was rated as 100 percent disabled due to service-connected prostate cancer; therefore, as the Veteran was 100 percent disabled, the maximum schedular rating, during this period, a claim for TDIU is not at issue during this period.  As distinguished from Bradley v. Peake, 22 Vet. App. 280 (2008), in this Veteran's case, VA has first granted a 100 percent ("total") schedular disability rating for the service-connected prostate cancer, which results in the 100 percent schedular disability rating being assigned for the relevant period, as distinguished from a less than total schedular rating (of 70 percent) in Bradley that was only made "total" by operation of TDIU.  In the current case, where the claim for TDIU was received subsequent to the date of grant of increased rating for prostate cancer, so any consideration of TDIU during this period would necessarily be based on all disabilities, including the prostate cancer. 


FINDING OF FACT

For the period from September 8, 2003 through May 31, 2006, and from 
March 1, 2009 through July 31, 2009, the Veteran was not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have not been met for the periods from September 8, 2003 through May 31, 2006, and from March 1, 2009 through July 31, 2009.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2011).  The record shows that a VCAA letter dated May 2011 provided the Veteran such notice.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA and private treatment records, State of California employment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 38 C.F.R. § 3.159(c) (2011).  

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2011).

TDIU Analysis

In this case, the Veteran contends that he is unemployable due to his service-connected disabilities.  The Veteran's representative requests application of reasonable doubt in the Veteran's claim, but otherwise makes no specific contentions in support of the claim. 

The Veteran meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated at 70 percent disabling; residuals of prostate cancer, rated at 60 percent disabling; left tibia disability, rated at 30 percent disabling; left knee disability, rated at 30 percent disabling; lumbar spine disability, rated at 20 percent disabling; erectile dysfunction, rated at 20 percent disabling; tinnitus, rated at 
10 percent disabling; right knee disability, rated at 10 percent disabling; left knee instability, rated at 10 percent disabling; neurogenic bowel disability, rated at 
10 percent disabling; left lower extremity radiculopathy, rated at 10 percent disabling; right lower extremity radiculopathy, rated at 10 percent disabling; perforate tympanic membrane, rated at 0 percent disabling; right ring finger scar, rated at 0 percent disabling; and bilateral hearing loss, rated at 0 percent disabling.  As the service-connected PTSD is rated at 70 percent, and the combined disability rating for all service-connected disabilities is 90 percent, the percentage criteria for TDIU eligibility are met (at least one disability rated at least 40 percent, with combined rating at least 70 percent).  38 C.F.R. § 4.16(a).  The remaining question is whether for the relevant periods he was unable to obtain or maintain substantially gainful employment due to service-connected disabilities. 

The evidence in favor of the Veteran's claim for a TDIU includes the Veteran's multiple statements showing his belief that he ended his employment in 
2000 due to symptoms caused by his service-connected disabilities.  In an 
April 2004 VA examination, the Veteran reported being terminated from his employment as an insurance underwriter in 2000 because his service-connected disabilities prevented him from meeting his normal work requirements.  In a September 2004 statement, the Veteran wrote that he was working as a part-time employee for the State of California and only making a third of what he was making at his previous employment.  In an October 2008 VA treatment record, the Veteran reported working a reduced schedule due to his PTSD.  In a September 2009 VA psychiatric examination, the VA examiner noted that the Veteran was employed; however, he noted that the Veteran struggled at work and had limited interaction with supervisors and co-workers.  Employment records from the California Employment Development Department (CEDD) reflect reduced work schedules in January, February, July, August, and September 2004.  

The evidence weighing against the Veteran's claim for a TDIU includes a 
June 2004 VA treatment record, where the Veteran reported working as a disability claims examiner for the CEDD.  In an October 2005 VA treatment record, the Veteran reported working at the CEDD.  In an April 2006 VA treatment record, the Veteran reported working at the CEDD.  In a May 2006 VA treatment record, the Veteran reported that he believed that his disabilities would eventually end his career, but that he was currently employed.  In a June 2006 VA psychiatric assessment, the Veteran reported working eight hours a day for the CEDD and reported a monthly income of $3,300 dollars.  In an April 2007 VA treatment record, the Veteran reported working at the CEDD.  Employment records from the CEDD reflect that the Veteran worked full-time from September to December 2003, from March to June 2004, from October to December 2004, from January 2005 to May 2006, and from March to June 2009.  

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment for the period from September 8, 2003 through May 31, 2006, and from March 1, 2009 through July 31, 2009.  There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that, although the Veteran may be limited in his abilities by the service-connected disabilities, they are not of sufficient severity to result in unemployment.  

In the October 2008 VA medical opinion, the VA examiner opined that the Veteran's PTSD caused reduced concentration and attention.  In the 
September 2009 VA psychiatric examination, the VA examiner opined that the Veteran struggled at work and had limited interaction with supervisors and co-workers; however, this is not the same as inability to obtain or maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (TDIU where a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities).  Some average occupational difficulty is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155 (rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations); 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). 

The Board acknowledges the Veteran's assertion that his service-connected disabilities have rendered him unable to work.  However, the Veteran's employment records and his own statements regarding how he worked full-time for the CEDD from September to December 2003, from March to June 2004, from October to December 2004, from January 2005 to May 2006, and from March to June 2009 is strong evidence to the contrary.  See Beaty, 6 Vet. App. at 538; see also Ferraro, 1 Vet. App. at 331-332.  In the October 2008 VA medical opinion, the Veteran reported a reduced work schedule over the past year due to his PTSD; however, the Veteran reported full-time employment from March to June 2009.  Employment records also reflect reduced work schedules for January, February, July, August, and September 2004; however, the Veteran did not submit any evidence that his absence was due to his service-connected disabilities.  

Moreover, a TDIU rating is warranted, in pertinent part, where a veteran cannot obtain or maintain substantially gainful employment.  In the June 2006 VA treatment record, the Veteran reported a monthly income of $3,300 dollars, which equates to a yearly income of $39,600 dollars.  This is substantially more than the amount established as the poverty threshold for one person.  See http://www.census.gov/hhes/www/poverty/data/threshld/index.html (establishing $11,161 as the poverty threshold for one person under the age of 65).

For these reasons, the Board finds that the weight of the credible evidence demonstrates that the criteria for TDIU have not been met for the period from September 8, 2003 through May 31, 2006, and from March 1, 2009 through July 31, 2009.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


